DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant has filed numerous IDS with 7,239 documents (including an extreme number of office actions (restrictions, allowances, final office actions, non-final office actions, and provisional searches); Many of the items filed do not appear to be relevant or pertinent to present application. Applicant is informed that references that are directly relevant to the invention may be considered, it is recommended that all non-relevant documents be excluded, as a matter of adhering to the goals of compact prosecution. IDS filed (10/24/2020 [5,437 documents], 12/17/2020 [768 documents], 03/20/2021 [102 documents], 06/27/2021 [367 documents], 11/16/2021 [619 documents]). If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted in the IDS form.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0015141 to Takagi.
Claim 1: Takagi discloses a method of transferring and processing a substrate, the method comprising the steps of: providing a reactor (12 [process chamber], Fig. 1-2) comprising a common region (22) for substrate processing and substrate transfer (para. [0041]); providing a substrate support assembly, comprising: a susceptor (22 [susceptor]); a susceptor support (24a/24b) coupled to the susceptor (22, para. [0038]); a rotatable shaft (24 [susceptor shaft], see para. [0038] where 24 rotates) coupled to the susceptor support (24a/24b); a lift pin support member (44/45 [lift arms] [ring plate]); one or more lift pins (48 [lift pin]) coupled to the lift pin support member (44/45); a 
Claim 2: Takagi discloses wherein the step of removing the substrate comprises removing the substrate from the common region through an opening above a top surface of the susceptor (see para. [0041-0042] and Fig. 3A-3B, where an opening is interpreted as the space between 22 and top of 12).
Claim 3: Takagi discloses wherein the susceptor (22, Fig. 3A/3B) does not appear to move in a vertical direction during the moving the one or more lift pins (48) in the downward position or during the moving the one or more lift pins in the upward position (see Fig. 3A/3B, para. [0038]).
Claim 4: Takagi discloses wherein the one or more lift pins (48, Fig. 3A/3B) extend through the susceptor (22, para. [0036]). 
Claim 5: Takagi discloses wherein the moving the one or more lift pins (48, Fig. 3A/3B) in the downward position causes a lift pin top surface of each of the one or more lift pins (top of 48) to translate below a top surface of the susceptor (top of 22, see Fig. 
Claim 6: Takagi discloses wherein the moving the one or more lift pins (48, Fig. 3A/3B) in the upward position causes the lift pin top surface of each of the one or more lift pins (top of 48) to translate above the top surface of the susceptor (top of 22, see Fig. 3A/3B where top of 48 appears to be translated above top of 22 to a support position in Fig. 3B, para. [0037]).
Claim 7: Takagi discloses further comprising rotating the susceptor (22, Fig. 1) via the rotatable shaft (24) and the susceptor rotation mechanism (not shown but disclosed in para. [0038]) during the processing the substrate (para. [0038]).
Claim 8: Takagi discloses further comprising supporting the susceptor (22, Fig. 3A/3B) by a plurality of susceptor support arms (24b [[radially extending support arms]) comprised in the susceptor support (24a/24b, para. [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718